                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                      :
CHARLES JOSEPH DENNIS
                                      :

      v.                              :    Civil Action No. DKC 19-2064

                                      :
U.S. DEPARTMENT OF EDUCATION,
et al.                                :

                             MEMORANDUM OPINION

      Presently pending and ready for resolution in this student

loan case is the motion to intervene as defendant and real party

in interest filed by Educational Credit Management Corporation

(“ECMC”) (ECF No. 41), and the motion to dismiss misjoined party

and for joinder of real party in interest filed by Defendant

ECMC Shared Services Company (“Defendant ECMC Shared Services”)

(ECF No. 42).       The issues have been briefed, and the court now

rules, no hearing being deemed necessary.              Local Rule 105.6.

For the following reasons, the motions will be granted.

I.    Factual Background

      Charles      Joseph   Dennis   (“Plaintiff”)    borrowed     money   to

finance his undergraduate and graduate education.                (ECF No. 2,

at   2-3   ¶¶    3-13).     To   finance   his   undergraduate    education,

Plaintiff executed four promissory notes, totaling $8,120.00,

over four years – from September 1978 to May 1981.                (Id., at 2

¶¶ 3-9).        These loans were federally-subsidized Stafford Loans
disbursed         through     the     Federal       Family   Education        Loan       Program

(“FFELP”).          (ECF No. 41, at 1).               “These loans were originally

funded by Emigrant Savings Bank and then transferred to SLMA

Loan Servicing Center for funding [servicing?].”                              (ECF No. 32,

at 2).1      Originally, the New York State Higher Education Services

Corporation (“NYHESC”) guaranteed the loans.                            (ECF No. 2, at 2

¶¶ 3–6; ECF No. 32, at 2).                          Plaintiff maintains that these

“loans      have     been     paid    in   full.”       (ECF      No.    2,   at     5   ¶ 27).

However,      Plaintiff        attached        documents     to    his    complaint        that

indicate that he “failed to honor his repayment obligation to

SLMA       Loan    Servicing        Center,     [and    that      his]    account        became

severely delinquent and defaulted on June 30, 1983.”                                 (ECF No.

32, at 2).          “As the guarantor, NYHESC paid SLMA Loan Servicing

Center a default claim, and NYHESC took all right, title[,] and

interest in [Plaintiff’s] loans.”                     (Id.).      “Based on a business

decision          made   by    the.    .   .     Department       of     Education.        .   .

[Plaintiff’s] account was transferred from NYHESC to ECMC and

       1
       The Department of Education removed this action to the
United States District Court for the District of Maryland. (ECF
No. 1).     The Notice of Removal included the state court
complaint and Exhibits A through K to the state court complaint.
(ECF No. 1-2 – ECF No. 1-13). Plaintiff then filed his complaint
in this court.     (ECF No. 2).     Plaintiff’s filing included
Exhibits A through K.     (ECF No. 2-1 – ECF No. 2-11).      The
Department of Education then filed “a copy of the remaining
state court papers that were not initially filed with the Notice
of Removal[.]”   (ECF No. 9, at 1).    These papers included two
additional exhibits: Exhibit L and Exhibit M. (ECF No. 28 – ECF
No. 40). The opinion will cite to the complete set of exhibits
filed by the Department of Education.
                                                2
ECMC was declared the new guarantor of [Plaintiff’s] loans as of

August 20, 2009.”          (Id.).     “ECMC took all right, title[,] and

interest in [Plaintiff’s] loans.”           (Id.).

        To finance his graduate education, Plaintiff executed three

promissory notes, totaling $13,500.00, over three years – from

1983 to 1986.        (ECF No. 2, at 3 ¶ 12).         The graduate loans were

direct loans from the Department of Education and the Missouri

Higher       Education     Authority    (“MOHELA”)      provided     processing

services.      (Id., ¶ 13).        The graduate loans “are separate from,

and unrelated to, the. . . [l]oans held by ECMC.”                  (ECF No. 41,

at 2 ¶ 4).

II.     Procedural Background

        On   April   16,   2019,    Plaintiff   filed   a   complaint   in   the

Circuit Court of Maryland for Baltimore County, Case No. C-03-

CV-19-000968 against ECMC Shared Services and the Department of

Education.      (ECF No. 1, at 1).       On July 15, 2019, the Department

of Education removed this action to the United States District

Court for the District of Maryland.             (ECF No. 1).       On July 22,

2019, Defendant ECMC Shared Services filed a consent motion for

extension of time to respond to the complaint and requested an

extension until August 21, 2019.            (ECF No. 6, at 1).          On July

23, 2019, the court granted the consent motion for extension of

time.    (ECF No. 7).




                                        3
     On August 21, 2019, ECMC filed the presently pending motion

to intervene as defendant and real party in interest in place of

named Defendant ECMC Shared Services.                 (ECF No. 41).            That same

day, Defendant ECMC Shared Services filed the presently pending

motion to dismiss misjoined party and for joinder of real party

in interest.         (ECF No. 42).           The latter motion “adopts and

incorporates” the former motion; it does not advance additional

arguments.     (ECF No. 42, at 1).             Plaintiff did not respond to

either   motion.       On    September   20,        2019,    the    court       issued    a

paperless notice to counsel stating that no response had been

received    and   requesting     that    Plaintiff          “file       a    response    or

advise the court if no opposition will be filed.”                           (ECF No. 45).

Plaintiff did not respond to the paperless notice.

III. Motion to Intervene

     ECMC    moves    to    intervene    as    of    right    under          Fed.R.Civ.P.

24(a)(2).    ECMC contends that Plaintiff misjoined Defendant ECMC

Shared Services and requests that the court drop Defendant ECMC

Shared   Services     from    this   suit.          ECMC    “is     a       student   loan

guaranty agency in the FFELP. . . [and] is the current holder of

the Stafford Loans at issue in this proceeding.”                            (ECF No. 41,

at 1–2 ¶ 2).       ECMC explains that ECMC and Defendant ECMC Shared

Services are separate subsidiaries of ECMC Group, Inc.                                (Id.

¶ 3).    ECMC clarifies that Defendant ECMC Shared Services “is




                                         4
not   a   student   loan   guaranty   agency   and   does   not   hold   any

interests in student loans.”      (Id.) (emphasis in original).

      Fed.R.Civ.P. 24(a)(2) provides for intervention as of right

and states:

            On timely motion, the court must permit
            anyone to intervene who. . . claims an
            interest   relating   to  the   property   or
            transaction that is the subject of the
            action, and is so situated that disposing of
            the action may as a practical matter impair
            or impede the movant’s ability to protect
            its   interest,   unless   existing   parties
            adequately represent that interest.

      In Pa. Nat’l Mut. Cas. Ins. Co. v. Perlberg, 268 F.R.D.

218, 224–25 (D.Md. 2010), Judge Blake noted:

            [T]o intervene as of right, a movant must
            show:   (1)   timely   application;   (2)  an
            interest in the subject matter of the
            underlying action; (3) that a denial of the
            motion to intervene would impair or impede
            the   movant’s    ability   to   protect  its
            interest; and (4) that the movant’s interest
            is   not   adequately   represented   by  the
            existing parties to the litigation. Houston
            Gen. Ins. Co. v. Moore, 193 F.3d 838, 839
            (4th Cir. 1999).       “A party moving for
            intervention under 24(a) bears the burden of
            establishing a right to intervene, and must
            do so by satisfying all four requirements.”
            U.S. ex rel. MPA Const., Inc. v. XL
            Specialty Ins. Co., 349 F.Supp.2d 934, 937
            (D.Md. 2004) (citing In re Richman, 104 F.3d
            654, 658 (4th Cir. 1997)).

      ECMC satisfies all four requirements for intervention as of

right.    First, the motion to intervene is timely because ECMC

filed it approximately two months after Plaintiff served the


                                      5
complaint on Defendant ECMC Shared Services on June 17, 2019 and

approximately   one   month    after    the   Department   of   Education

removed the action to this court on July 15, 2019.          Second, ECMC

has an interest in the subject matter of this case because it is

the current holder of the loans at issue in this proceeding.

Third, as the current holder of the loans, denial of ECMC’s

motion to intervene would impair its ability to protect its

interest in the loans.        Finally, the existing named defendants

do not hold any legal interest in the loans and therefore do not

adequately represent ECMC’s interests.

       ECMC also moves to drop Defendant ECMC Shared Services as a

defendant pursuant to Fed.R.Civ.P. 21.          Under Fed.R.Civ.P. 21,

“[o]n motion or on its own, the court may at any time, on just

terms, add or drop a party.”           ECMC argues that Defendant ECMC

Shared Services “is not a student loan guaranty agency and does

not hold any interests in student loans.”          (ECF No. 41, at 2)

(emphasis in original).       The documents attached to the complaint

reference ECMC, not ECMC Shared Services.         (ECF No. 32; ECF No.

40).    Plaintiff has not opposed these motions, nor provided any

facts showing that his claim relates to Defendant ECMC Shared

Services.    Accordingly, ECMC Shared Services will be dropped as

Defendant.




                                    6
IV.   Conclusion

      For   the   foregoing   reasons,   the   motion   to   intervene   as

defendant and real party in interest filed by ECMC (ECF No. 41),

and the motion to dismiss misjoined party and for joinder of

real party in interest filed by Defendant ECMC Shared Services

(ECF No. 42) will be granted.      A separate order will follow.



                                                   /s/
                                         DEBORAH K. CHASANOW
                                         United States District Judge




                                    7
